UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7418


STEWART MANLEY,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:16-cv-00363-AJT-IDD)


Submitted: December 19, 2017                                Decided: December 22, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stewart Manley, Appellant Pro Se. Dennis Carl Barghaan, Jr., Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Stewart Manley appeals the district court’s order denying his motion for a default

judgment and granting the Government’s motion to dismiss his Federal Tort Claims Act

complaint for lack of subject matter jurisdiction. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Manley v. United States, No. 1:16-cv-00363-AJT-IDD (E.D. Va. Sept. 29, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                            AFFIRMED




                                           2